


Exhibit 10.20

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

SETTLEMENT AND MODIFICATION AGREEMENT

 

THIS SETTLEMENT AND MODIFICATION AGREEMENT (the “Settlement Agreement”),
effective as of the date upon which all parties have signed below (the
“Effective Date”), is by and between ASIVI, LLC, a Delaware limited liability
company, with offices at 1172 Castro Street, Mountain View, California 94040
(“ASIVI”), VIVUS, INC., a Delaware corporation with a principal place of
business at 1172 Castro Street, Mountain View, California 94040 (“VI”),
ANDROSOLUTIONS, INC., a Tennessee corporation with a principal place of business
at Suite 309, 200 Fort Sanders West Blvd., Knoxville, TN 37922 (collectively
with its Affiliates, “ASI”), and Gary W. Neal, M.D., a natural person residing
at 4701 Guinn Road, Knoxville, TN 37931 (“GWN”).

 

BACKGROUND

 

WHEREAS, the parties have commenced arbitration proceedings before the American
Arbitration Association captioned VIVUS, Inc. v. AndroSolutions, Inc.;

 

WHEREAS, the parties, without admitting liability, wish to settle their dispute
by terminating and/or modifying the following agreements previously entered into
by the parties and by entering into this Settlement Agreement: the Memorandum of
Understanding dated October 14, 1999 (“MOU”); the Confidentiality and
Non-Disclosure Agreement dated December 16, 1999 (the “Confidentiality
Agreement”); the ASIVI, LLC Operating Agreement dated February 29, 2000
(“Operating Agreement”); the License Agreement dated February 29, 2000 (“License
Agreement”); and the Manufacture and Supply Agreement dated February 29, 2000
(“Manufacture and Supply Agreement”);

 

WHEREAS, ASI and VI formerly owned certain intellectual property consisting of
issued patents and/or pending patent applications relating to, inter alia, the
design, development, manufacture and use of products containing a prostaglandin
and/or other vasodilator for the treatment of female sexual dysfunction (“FSD”)
which VI and ASI each assigned to ASIVI;

 

WHEREAS, VI desires to obtain, and ASIVI desires to assign, the FSD IP (as
defined below) to develop and commercialize Products (as defined below) for the
treatment of FSD, on the terms and conditions herein;

 

WHEREAS, VI desires to obtain, and ASI desires to assign, ASI’s entire interest
in ASIVI;

 

WHEREAS, VI desires to obtain, and ASI desires to assign, the Supplemental FSD
IP (as defined below); and

 

WHEREAS, VI, in partial consideration for the assignment of the FSD IP, the
Supplemental FSD IP, and assignment of ASI’s interest in ASIVI, and in order to
settle the

 

--------------------------------------------------------------------------------


 

dispute which is the subject of the arbitration with ASI, is willing to make an
upfront payment, certain milestone payments, and royalty payments to ASI, and
ASI is willing to accept such payments on the terms and conditions herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and undertakings set
out herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, ASIVI, VI, ASI and GWN agree as
follows:

 

1.              DEFINITIONS

 

1.1.        “Affiliate” shall mean any corporation or other entity that
controls, is controlled by or is under common control with a party. For purposes
of this definition only, “control” shall mean ownership or control, directly or
indirectly, of more than fifty percent (50%) of the shares or other rights of
the subject entity entitled to vote in the election of directors (or, in the
case of an entity that is not a corporation, to the election of the
corresponding managing authority).

 

1.2.      “Commercially Reasonable Efforts” shall, with respect to a Product,
mean efforts and resources equivalent to those normally employed by entities in
the biopharmaceutical marketplace, substantially comparable to VI, to develop,
manufacture, market or sell a product of similar market potential at a similar
stage in its product life, taking into account for example the establishment of
the Product in the marketplace, the competitiveness of alternative products, the
proprietary position of the Product, the likelihood of regulatory approval,
including consideration of safety and efficacy, for the Product given the
regulatory authority and structure involved, the profitability of the Product
and VI’s available resources. Commercially Reasonable Efforts shall be
determined on a market-by-market basis for each Product.

 

1.3.      “Confidential Information” shall mean only such information of another
party to this Settlement Agreement that may be reasonably understood from
legends or oral designations, the nature of the information itself or the
circumstances of such information’s disclosure, to be confidential or
proprietary to another party or to a third party to which another party owes a
duty of non-disclosure.

 

1.4.      “First Commercial Sale” shall mean, with respect to each Product in
each country, the first bona fide commercial sale of such Product in such
country by or under authority of VI.

 

1.5.      “FDA” shall mean the U.S. Food and Drug Administration, or any
successor agency.

 

1.6.      “FSD IP” shall mean the Know How and Patent Rights, in each case that
are owned or controlled by ASIVI as of the Effective Date, and all U.S. and
foreign patents and patent applications claiming priority to the Patent Rights.

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

1.6.1.         “Patent Rights” shall mean all United States and foreign patents
(including all reissues, extensions, substitutions, re-examinations,
supplementary protection certificates, and the like, and patents of addition)
and pending patent applications (including without limitation all continuations,
continuations-in-part and divisionals thereof) relating to, inter alia, the
design, development, manufacture, and use of products containing a prostaglandin
and/or other vasodilator for the treatment of FSD.

 

1.6.2.         “Know How” shall mean the Confidential Information owned or
controlled by ASIVI pursuant to the terms of the MOU and/or the Operating
Agreement necessary for the exercise of the Patent Rights, including technical
data, protocols and methods.

 

1.7.      “IP Information” shall mean [***] the FSD IP formerly owned by ASI,
and assigned to ASIVI pursuant to the Assignment Agreement executed by ASI and
included in Exhibit 2 to the Operating Agreement along with the [***]. IP
Information shall include [***] in the FSD IP.

 

1.8.      “Licensee” shall mean a third party to whom VI has granted a license
or other right under the FSD IP to make, have made, import, have imported,
export, have exported, distribute, have distributed, sell, have sold, use, or
offer for sale Products.

 

1.9.      “NDA” shall mean a New Drug Application submitted to the FDA.

 

1.10.    “Net Sales.”

 

1.10.1.       “Net Sales by Licensees” shall mean the amount invoiced by VI’s
Licensees (for purposes of this definition, as applicable, the “Selling Party”)
for the sale of Products to bona fide independent third parties throughout the
world, less (i) ordinary and customary trade discounts actually allowed by the
Selling Party to the third party purchaser; (ii) credits, rebates and returns
allowed and credited to the third party purchaser (including, but not limited
to, wholesaler and retailer returns); (iii) freight, handling and duties paid on
shipments by the Selling Party to the third party purchaser and separately
identified on the invoice; and (iv) sales taxes, excise taxes, consumption
taxes, customs duties and other compulsory payments to governmental authorities
actually paid with respect to the sale by the Selling Party to the third party
purchaser. For the avoidance of doubt, Net Sales by Licensees shall not include
sales by a Selling Party to its Affiliates for resale; provided, however, that
if the Selling Party sells a Product to an Affiliate for resale, Net Sales by
Licensees shall include the amounts invoiced by such Affiliate to third parties
on the resale of such Product.

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

1.10.2.       “Net Sales by VI” shall mean the amount invoiced by VI or its
Affiliates (for purposes of this definition, as applicable, the “Selling Party”)
for the sale of Products to bona fide independent third parties throughout the
world, less (i) ordinary and customary trade discounts actually allowed by the
Selling Party to the third party purchaser; (ii) credits, rebates and returns
allowed and credited to the third party purchaser (including, but not limited
to, wholesaler and retailer returns); (iii) freight, handling and duties paid on
shipments by the Selling Party to the third party purchaser and separately
identified on the invoice; and (iv) sales taxes, excise taxes, consumption
taxes, customs duties and other compulsory payments to governmental authorities
actually paid with respect to the sale by the Selling Party to the third party
purchaser. For the avoidance of doubt, Net Sales by VI shall not include sales
by a Selling Party to its Affiliates or Licensees for resale; provided, however,
that if the Selling Party sells a Product to an Affiliate or Licensees for
resale, Net Sales shall include the amounts invoiced by such Affiliate or
Licensees to third parties on the resale of such Product. For avoidance of
doubt, Net Sales by VI shall also include Third Party Payments for the purpose
of calculating royalties payable under Section 2.3.1.

 

1.10.3.       “Bundles.” In the case of discounts on “bundles” of products or
services which include Products, Net Sales by Licensees and Net Sales by VI will
be calculated by discounting the bona fide list price of such Product by the
average percentage discount of all products of VI and/or its Licensees in a
particular “bundle,” calculated as follows: Average percentage discount on a
particular bundle = (1 - A/B) x 100 where A equals the total discounted price of
a particular “bundle” of products, and B equals the sum of the undiscounted bona
fide list prices of each unit of every product in such “bundle.” VI shall
provide ASI documentation, reasonably acceptable to ASI, establishing such
average discount with respect to each “bundle.” If VI cannot so establish the
average discount of a “bundle,” Net Sales shall be based on the undiscounted
list price of the Products in the “bundle.” If a Product in a “bundle” is not
sold separately and no bona fide list price exists for such Product, the parties
shall negotiate in good faith an imputed list price for such Product, and Net
Sales with respect thereto shall be based on such imputed list price.

 

1.11.    “Product” shall mean any product containing a prostaglandin and/or
other vasodilator within the Field of Use, the sale of which would infringe upon
a Valid Claim.

 

1.12.    “Valid Claim” means (i) a claim of an issued and unexpired patent
included within the Patent Rights which has not been held unenforceable or
invalid by a court or other governmental agency of competent jurisdiction, and
which has not been disclaimed or admitted to be invalid or unenforceable through
reissue or otherwise, or (ii) a claim of a pending patent application within the
Patent Rights.

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

1.13.    “Field of Use” shall mean the diagnosis, prophylaxis and/or treatment
involving female sexual dysfunction (“FSD”), including without limitation
enhancing female sexual desire and responsiveness, and preventing, treating
and/or managing female sexual arousal disorder, orgasmic disorder, and pain
disorder.

 

1.14.    “Third Party Payments” shall mean any and all cash and non-cash
consideration received by VI or VI’s Affiliates for the grant of a license or
other right attributable to the FSD IP related to the manufacturing, marketing,
promotion, distribution, or sale of Products or other method, process or
procedure covered by the FSD IP, including but not limited to initial lump-sum
payments and milestones. All non-cash consideration will be valued at the fair
market value thereof established by agreement of the parties or, failing that,
by a qualified “Big 5” or national independent accountant approved by VI and
ASI. VI will bear the cost of such accountant. Third Party Payments shall be
included within the definition of Net Sales by VI as of the date such Third
Party Payments are actually received by VI for purposes of determining the
applicable percentage of Third Party Payments to be paid to ASI under
Section 2.3.1 of this Settlement Agreement.

 

1.15.    “Novel Chemical Entity” shall mean a new composition of matter having a
molecular structure that was not previously found in nature or synthesized, and
that is or comes to be conceived of or developed by ASI or GWN during the term
of this Settlement Agreement.

 

1.16.    “Supplemental FSD IP” shall mean the patents and/or patent applications
identified in Technology Assignment Agreement C, attached hereto as Exhibit 3.

 

2.              PAYMENTS

 

2.1.      Upfront Payment. Within three (3) business days of the Effective Date,
VI shall deposit with its counsel, Wilson Sonsini Goodrich & Rosati, a check in
the sum of $750,000, payable to ASI, pending confirmation that pursuant to
Section 12.1 ASI has furnished its counsel, Rothwell Figg Ernst & Manbeck, with
all IP materials described in Section 12.1 and that ASI has directed its counsel
to deposit such materials for overnight delivery to VI counsel. Upon receipt of
such confirmation, VI shall direct its counsel to likewise deposit the $750,000
payment for overnight delivery to ASI counsel. VI shall ensure that the bank
account from which the $750,000 check is drawn is sufficiently funded to allow
for the immediate availability of the $750,000 upon ASI’s deposit of said check.
For the avoidance of doubt, the depositing of the $750,000 payment for overnight
delivery to ASI counsel shall be made on the same day as the deposit of IP
materials for overnight delivery to VI counsel under Section 12.1 of this
Settlement Agreement.

 

2.1.1.         ASI Right to Rescind. In the event that VI fails to deliver
payment to ASI under this Section 2.1, ASI shall have the right to rescind this
Settlement Agreement in its entirety.

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

2.2.      Milestone Payments. VI agrees to make the following one-time payments
to ASI within thirty (30) days after achievement of the specified milestone:
(i) [***] upon the first submission, by VI or on VI’s behalf, of an NDA for a
product covered by the Patent Rights; and (ii) [***] upon the first approval of
an NDA for a product covered by the Patent Rights.

 

2.3.      Continuing Payments.

 

2.3.1.         Payment to ASI on Net Sales by VI or its Affiliates.  VI shall
make payments to ASI at the applicable percentage of annual Net Sales by VI, as
defined herein, as follows:

 

Annual Net Sales by VI

 

Payment Rate

 

 

 

Up to [***]

 

[***]

[***]up to [***]

 

[***]

[***]up to [***]

 

[***]

Equal to or greater than [***]

 

[***]

 

2.3.2.         Payment to ASI on Net Sales for Products Sold by Licensees. VI
shall make payments to ASI at the applicable percentage of annual Net Sales by
Licensees, as defined herein, as follows:

 

Annual Net Sales by Licensees

 

Payment Rate.

 

 

 

Up to [***]

 

[***]

[***]up to [***]

 

[***]

[***]up to [***]

 

[***]

[***]up to [***]

 

[***]

Equal to or greater than [***]

 

[***]

 

2.3.3.         Third Party Royalties. If VI, or any Affiliate or Licensees of
VI, becomes obligated to pay to third parties royalties or other amounts with
respect to any Product through litigation or under agreements for patent rights
or other technologies which VI or such Affiliate or Licensee determines are
desirable to license or acquire with respect to such Product, VI shall be
responsible for making such payments. VI shall not deduct such payments from any
payments to ASI, and such payments shall not be deducted from gross invoiced
amounts for Products in calculating Net Sales.

 

2.3.4.         One Payment. No more than one payment shall be due to ASI with
respect to a sale of a particular Product or for a Third Party Payment received
by VI.

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------

 

2.3.5.         Payment Term. The payments due under this Section 2.3 shall be
payable until the expiration of the last to expire Valid Claim.

 

3.              PAYMENTS; REPORTS; AND RECORDS

 

3.1.      Payments.

 

3.1.1.         Timing of Payments. After the First Commercial Sale of a Product
on which royalties are payable hereunder, VI shall make quarterly written
reports to ASI within sixty (60) days after the end of each calendar quarter,
stating in such report, separately for Net Sales by VI and Net Sales by
Licensees, the number, description and aggregate Net Sales, by country, of each
Product sold during the calendar quarter upon which a royalty is payable.
Concurrently with the making of such reports, VI shall pay to ASI payments due
at the rates specified hereunder. This Section 3.1.1 shall not apply to any
payments for Third Party Payments.

 

3.1.2.         Timing of Payments for Third Party Payments. Within thirty (30)
days following VI’s actual receipt of any Third Party Payment, VI shall pay any
amount due ASI for such Third Party Payment, at the applicable percentage set
forth in Section 2.3.1, and provide written notice to ASI indicating the amount
of Third Party Payment received and the percentage rate applied to such amount.

 

3.1.3.         Payment Method. All payments due under this Settlement Agreement
shall be made by bank wire transfer in immediately available funds to a bank
account designated by ASI, with the exception of the Upfront Payment set forth
in Section 2.1 above. All payments due to ASI hereunder shall be paid in United
States dollars.

 

3.1.4.         Currency Conversion. If any currency conversion shall be required
in connection with the calculation of amounts payable hereunder, such conversion
shall be made using the buying exchange rate for conversion of the foreign
currency into U.S. Dollars, quoted for current transactions reported in The Wall
Street Journal (U.S., Western Edition) for the last business day of the calendar
quarter to which such payment pertains.

 

3.1.5.         Taxes. All payments required to be paid to ASI pursuant to this
Settlement Agreement shall be paid with deduction for withholding for or on
account of any applicable sales, use, value-added, or other federal, state or
local taxes or import duties or tariffs, or similar governmental charges imposed
by a jurisdiction other than the United States (“Withholding Taxes”). VI shall
provide ASI a certificate evidencing payment of any Withholding Taxes hereunder,
and shall provide any further assistance reasonably requested by ASI to enable
ASI to obtain the benefit of any deduction.

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

3.2.      Reports; Inspection. VI shall maintain accurate books and records that
enable the calculation of royalties payable hereunder to be verified. VI shall
retain the books and records for each calendar year period for three (3) years
after the submission of the corresponding report under Section 3.1.1 hereof.
Upon thirty (30) days prior notice to VI, independent accountants selected by
ASI, which shall be from a “Big 5” or national accounting firm and reasonably
acceptable to VI, after entering into a confidentiality agreement with VI, may
have access to VI’s books and records during VI’s normal business hours to
conduct a review or audit once per calendar year, for the sole purpose of
verifying the accuracy of VI’s payments and compliance with this Settlement
Agreement. Any such inspection or audit shall be at ASI’s expense, however, if
an inspection reveals underpayment of five percent (5%) or more in any audit
period, VI shall pay the costs of the inspection. VI shall promptly pay to ASI
any underpayment identified in such an audit.

 

4.              CONFIDENTIALITY

 

4.1.      Termination of Confidentiality Agreement. The Confidentiality and
Non-Disclosure Agreement, dated December 16, 1999, by and between ASI, VI and
ASIVI, is hereby terminated and any information deemed Confidential Information
under that Confidentiality and Non-Disclosure Agreement shall be deemed
Confidential Information under this Settlement Agreement.

 

4.2.      Confidentiality Obligations. Except as expressly provided herein, the
party in receipt of Confidential Information (the “Receiving Party”) shall not
disclose to any third party or use for any purpose any Confidential Information
furnished to it by the other party (the “Disclosing Party”). Notwithstanding the
foregoing, Confidential Information shall not include any information that, in
each case as demonstrated by written documentation: (i) was already known to the
Receiving Party, other than under an obligation of confidentiality, at the time
of disclosure; (ii) was generally available to the public or otherwise part of
the public domain at the time of its disclosure to the Receiving Party;
(iii) became generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission of the
Receiving Party in breach of this Settlement Agreement; (iv) was subsequently
lawfully disclosed to the Receiving Party by a third party who did not acquire
it directly or indirectly from the Disclosing Party; or (v) was developed by the
Receiving Party without use of or reference to any Confidential Information of
the Disclosing Party.

 

4.3.      Permitted Use and Disclosures. The Receiving Party may use and
disclose the Confidential Information of the Disclosing Party to the extent
necessary to exercise its rights or perform its obligations under this
Settlement Agreement, in filing or prosecuting applications and patents,
prosecuting or defending litigation, complying with applicable governmental
regulations or court order or otherwise submitting information to tax or other
governmental authorities, conducting trials, or making a permitted sublicense or

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

otherwise exercising rights expressly granted to it pursuant to the terms of
this Settlement Agreement, provided that if the Receiving Party is required to
make any such disclosures of the Disclosing Party’s Confidential Information,
other than pursuant to a confidentiality agreement, it shall give reasonable
advance notice to the Disclosing Party of such disclosure and, save to the
extent inappropriate in the case of patent applications, shall use its
reasonable efforts to secure confidential treatment of such Confidential
Information in consultation with the Disclosing Party prior to its disclosure
(whether through protective orders or otherwise) and disclose only that portion
of the Confidential Information necessary to comply with such requirements.

 

4.4.      Confidential Terms. Each party agrees not to disclose any terms of
this Settlement Agreement to any third party without the consent of the other
party; provided, disclosures may be made as necessary in the exercise of a
party’s rights under this Settlement Agreement, as required by securities or
other applicable laws, or to a party’s accountants, attorneys and other
professional advisors, or by VI, ASIVI, and ASI to actual or prospective
investors or corporate partners.

 

4.5.      Information Furnished Under Settlement Agreement. All information and
materials furnished by a party to another party pursuant to or in connection
with the terms of this Settlement Agreement shall be treated as Confidential
Information, including but not limited to information furnished under Sections
3.1, 12.1, and 15.9.

 

5.              REPRESENTATIONS, WARRANTIES AND COVENANTS

 

5.1.      ASIVI. ASIVI represents and warrants to VI, ASI, and GWN that: (i) it
is a limited liability company duly organized, validly existing and in good
standing under the laws of the State of Delaware; and (ii) the execution,
delivery and performance of this Settlement Agreement have been duly authorized
by all necessary company action on the part of ASIVI; (iii) it is the sole,
equal, and exclusive owner of all right, title and interest in the FSD IP;
(iv) it has the right to grant the rights granted herein, and the FSD IP is free
and clear of any lien, encumbrance or security interest; (v) it has not
previously granted, and will not grant, any right, license or interest in and to
the FSD IP, or any portion thereof, inconsistent with the assignment to VI; and
(vi) there are no threatened or pending actions, lawsuits, claims or arbitration
proceedings in any way relating to the FSD IP, other than the arbitration
proceeding referenced in the Recitals above.

 

5.2.      VI. VI represents, warrants and covenants to ASIVI, ASI, and GWN that:
(i) it is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware; (ii) the execution, delivery and
performance of this Settlement Agreement have been duly authorized by all
necessary corporate action on the part of VI; (iii) it will use Commercially
Reasonable Efforts to develop and commercialize Products under the FSD IP; and
(iv) it will use good faith efforts to obtain and maintain the Patent Rights.

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

5.3.      ASI, GWN. ASI and GWN represent, warrant and covenant to VI and ASIVI
as follows:

 

5.3.1.         ASI is a corporation duly organized, validly existing and in good
standing under the laws of the State of Tennessee.

 

5.3.2.         The execution, delivery and performance of this Settlement
Agreement have been duly authorized by all necessary corporate action on the
part of ASI.

 

5.3.3.         The Supplemental FSD IP includes all patents and pending patent
applications, which are owned or controlled as of the Effective Date by ASI or
GWN, or their Affiliates or beneficiaries, that that relate to the Field of Use;
that, as of the Effective Date, no other such patents or patent applications
exist; that, as of the Effective Date, neither ASI nor GWN, nor their Affiliates
or beneficiaries, have transferred, assigned or licensed any rights in such
patents and patent applications to any third-party; and that there are no
threatened or pending actions, lawsuits, claims or arbitration proceedings in
any way relating to such patents and patent applications, other than the
arbitration proceeding referenced in the Recitals above;

 

5.3.4.         ASI and GWN have previously transferred to ASIVI all of the
patents and pending patent applications owned or controlled as of February 29,
2000 by ASI or GWN, or their Affiliates or beneficiaries, that relate to the
design, development, manufacture, or use of products containing a prostaglandin
and/or other vasodilator within the Field of Use; and

 

5.3.5. ASI and GWN have, concurrent with the execution of this Settlement
Agreement, assigned to VI all of the patents and pending patent applications
owned or controlled as of the Effective Date by ASI or GWN, or their Affiliates
or beneficiaries, that relate to the Field of Use.

 

5.3.6.         ASI and GWN have not assigned, licensed, sold or otherwise
transferred any patents or patent applications that relate to the Field of Use
during the period from February 29, 2000 up to and including the Effective Date
of this Settlement Agreement

 

6.              INTELLECTUAL PROPERTY

 

6.1.      Prosecution and Maintenance of Patent Rights. As provided by
Technology Assignment Agreement A, Technology Assignment Agreement B, and
Technology Assignment Agreement C, attached hereto as Exhibits 1, 2 and 3,
respectively, VI shall, at its expense, have the sole right to file, prosecute,
maintain and enforce the Patent Rights, including without limitation the patents
and patent applications encompassed thereby. VI shall not be entitled to offset
any amount expended in connection with such

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

activities against payments, if any, due under Article 2 of this Settlement
Agreement. ASI and GWN shall provide any cooperation reasonably requested by VI
in connection therewith, including but not limited to the IP Information
delivered to VI pursuant to Section 12.1 below.

 

6.2.      No Liens. ASIVI or VI shall not incur, nor suffer to exist, any lien,
claim or other encumbrance on any of the FSD IP.

 

6.3.      Enforcement. If either ASIVI, ASI, or GWN become aware that any Patent
Rights are being infringed by any third party, such party shall promptly notify
VI in writing describing the facts relating thereto in reasonable detail. As
provided in Technology Assignment Agreement A, Technology Assignment Agreement B
and Technology Assignment Agreement C, attached hereto as Exhibits 1, 2 and 3,
respectively, VI shall have the sole right, in its discretion, to institute any
action, suit or proceeding, including any declaratory judgment action (each an
“Action”), at its expense, using counsel of its choice. ASI shall provide any
cooperation reasonably requested by VI in connection with any such Action, at
VI’s expense. VI shall retain any amount recovered in any such Action, but shall
not be entitled to offset any amount expended in connection with any such Action
against payments, if any, due under Article 2.

 

7.              DISPUTE RESOLUTION

 

7.1.      Settlement of Disputes. The parties will attempt to settle any
dispute, controversy or claim between them arising out of or relating to the
validity, construction, enforceability or performance of this Settlement
Agreement, including disputes relating to alleged breach or to termination of
this Settlement Agreement (each, a “Dispute”) through consultation and
negotiation in good faith and in the spirit of mutual cooperation.

 

7.2.      Failure to Settle Dispute. If those attempts fail, then the Dispute
may be made the subject of a lawsuit. If VI or ASIVI initiates such a suit, it
shall be filed and litigated in the state or federal court in or for Knoxville,
Tennessee. If ASI or GWN initiates such a suit, it shall be filed and litigated
in the state or federal court in or for Santa Clara County, California.

 

7.3.      Specific Performance. The parties hereto acknowledge that recovery of
damages will be an inadequate remedy for a breach of the provisions of this
Settlement Agreement and agree that, in the event of any such breach or
threatened breach, the respective rights and obligations hereunder shall be
enforceable by specific performance, injunction, or other equitable relief, but
nothing herein contained is intended to, nor shall it, limit or affect any
rights at law or by statute or otherwise of any party aggrieved as against
another for such breach, it being the intention of the parties by this
Section 7.3 to make clear their agreement that their respective rights and
obligations in this Settlement Agreement shall be enforceable in equity as well
as at law or otherwise.

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

7.4.      Expenses. Should any party breach this Settlement Agreement, in
addition to all other remedies available at law or in equity or otherwise, such
party shall pay all of any other party’s costs and expenses resulting therefrom
and/or incurred in enforcing this Settlement Agreement, including legal fees and
expenses.

 

8.              INDEMNIFICATION

 

8.1.      Indemnification of ASI, GWN. VI and ASIVI shall indemnify, defend and
hold harmless ASI and its directors, officers and employees, and GWN (each an
“ASI Indemnitee”) from and against any and all liabilities, damages, losses,
costs or expenses (including reasonable attorneys’ and professional fees and
other expenses of litigation and/or arbitration) (a “Liability”) resulting from
a claim, suit or proceeding (any of the foregoing, a “Claim”) brought by a third
party against an ASI Indemnitee, arising from or occurring as a result of (i) a
material breach by VI or ASIVI of their respective obligations under this
Settlement Agreement, (ii) the negligence or willful misconduct of VI or of
ASIVI, or (iii) activities performed by ASIVI, VI, its Affiliates, or its
Licensees in connection with the development, manufacture or sale of any
Product, except to the extent caused by the negligence or willful misconduct of
ASI.

 

8.2.      Indemnification of VI and ASIVI. ASI and GWN shall indemnify, defend
and hold harmless VI and ASIVI and their respective directors, officers and
employees (each a “VI 12 Indemnitee”) from and against any and all liabilities,
damages, losses, costs or expenses (including reasonable attorneys’ and
professional fees and other expenses of litigation and/or arbitration) (a
“Liability”) resulting from a claim, suit or proceeding (any of the foregoing, a
“Claim”) brought by a third party against a VI Indemnitee, arising from or
occurring as a result of (i) a material breach by ASI or GWN of their respective
obligations under this Settlement Agreement, (ii) the negligence or willful
misconduct of ASI or of GWN, or (iii) ASI’s or GWN’s use of the FSD IP, except
to the extent caused by the negligence or willful misconduct of VI, its
Affiliates, or Licensees, or of ASIVI.

 

8.3.      Indemnification Procedures. In the event that an Indemnitee intends to
claim indemnification under this Article 8, it shall promptly notify the other
party (the “Indemnitor”) in writing of such alleged Liability. The Indemnitor
shall have the sole right to control the defense and/or settlement thereof,
provided that the indemnified party may participate in any such proceeding with
counsel of its choice at its own expense. The indemnity agreement in this
Article 8 shall not apply to amounts paid in settlement of any Claim if such
settlement is effected without the consent of the Indemnitor, which consent
shall not be withheld unreasonably. The failure to deliver written notice to the
Indemnitor within a reasonable time after the commencement of any such action,
if prejudicial to its ability to defend such action, shall relieve such
Indemnitor of any liability to the Indemnitee under this Article 8 but the
omission so to deliver written notice to the Indemnitor shall not relieve the
Indemnitor of any liability that it may have to any Indemnitee other than under
this Article 8. The Indemnitee under this Article 8, its employees and agents,
shall cooperate fully with the Indemnitor and its legal

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

representatives and provide full information in the investigation of any Claim
covered by this indemnification. Neither party shall be liable for any costs or
expenses incurred by the other party without its prior written authorization.

 

9.              TERM AND TERMINATION

 

9.1.      Term. The term of this Settlement Agreement shall commence on the
Effective Date, and unless earlier terminated as provided in this Article 9,
shall continue in full force and effect until the expiration of the last to
expire Valid Claim.

 

9.2.      Termination for Cause. VI and ASIVI will have the right to terminate
this Settlement Agreement upon sixty (60) days notice of a material breach by
ASI or GWN, provided that ASI or GWN may avoid such termination if before the
end of such sixty (60) day period ASI or GWN cures such breach or default. ASI
and GWN will have the right to terminate this Settlement Agreement upon sixty
(60) days notice of a material breach by VI or ASIVI, provided that VI or ASIVI
may avoid such termination if before the end of such sixty (60) day period VI or
ASIVI cures such breach or default. However, if the party accused of breach
disputes an asserted breach in writing within such sixty (60) day period, the
non-breaching party shall not have the right to terminate this Settlement
Agreement unless and until it has been determined in a legal proceeding
conducted pursuant to Section 7.2 that this Settlement Agreement was materially
breached, and the party accused of the breach fails to cure the breach within
sixty (60) days after such determination.

 

9.3.      Termination for Dissolution, Transfer of Interest to ASI. In the event
that VI is dissolved and permanently ceases its business operations, ASI may
terminate this Settlement Agreement and, to the extent permitted by law, shall
immediately become a joint owner with VI of all right, title, and interest in
and to the FSD IP, including the Patent Rights. VI agrees to cooperate in good
faith and to take any reasonable action necessary to effectuate such joint
ownership upon such dissolution.

 

9.4.      Accrued Rights and Obligations. Termination of this Settlement
Agreement for any reason shall not release any party hereto from any liability
which, at the time of such termination, has already accrued to the other party
or which is attributable to a period prior to such termination, nor preclude
either party from pursuing any rights and remedies it may have hereunder or at
law or in equity which accrued or are based upon any event occurring prior to
such termination.

 

9.5.      Survival. The following provisions of this Settlement Agreement shall
survive termination of this Settlement Agreement for any reason: Articles 1, 4,
6, 7, 9, 10, 11, 12, 13, 15, and 16, and Sections 14.1, 14.2, 14.3, 14.4, 14.5,
14.7, and 14.9. In the event that this Settlement Agreement is terminated under
Section 9.2 as a result of a material breach, Sections 14.8.1 and 14.8.2 shall
also survive such termination.

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

10.       SETTLEMENT

 

10.1.    Settlement of all Claims and Counterclaims. This Settlement Agreement
resolves, satisfies, and settles all claims and counterclaims involved in the
aforementioned arbitration proceedings.

 

11.       LICENSE AGREEMENT

 

11.1.    Termination of License Agreement. The License Agreement entered into by
and between VI and ASIVI dated February 29, 2000 is hereby terminated, and the
parties thereto are released of all of their rights and obligations thereunder.
For the avoidance of doubt, the survival provisions of Section 11.5 of the
License Agreement are likewise terminated and do not survive.

 

11.2.    Effect of Termination of License Agreement. Termination of the License
Agreement pursuant to this Settlement Agreement will not be deemed (a) to be a
Dissolving Event permitting dissolution of ASIVI pursuant to Section 8 of the
Operating Agreement, and (b) to permit termination of the Manufacturing and
Supply Agreement between VI and ASI dated February 29, 2000.

 

12.       IP ANALYSIS

 

12.1.    Information and Analysis. Within three (3) business days of the
Effective Date, ASI shall deposit with its counsel, Rothwell Figg Ernst &
Manbeck, all IP Information, [***] of the patents and patent applications that
ASI assigned to ASIVI. ASI shall direct its counsel to prepare all such
materials for overnight delivery to the offices of VI counsel, Wilson Sonsini
Goodrich & Rosati, 650 Page Mill Rd., Palo Alto, California 94304, and upon
receipt of confirmation that VI counsel is in custody of the payment for ASI
described in Section 2.1 above, to deposit all such IP Information materials for
shipment in the manner previously described. VI may use all IP Information and
materials furnished by ASI in order to [***] and to exercise its rights under
this Settlement Agreement. At VI’s reasonable request and direction, ASI agrees
to cooperate with VI in [***]. For the avoidance of doubt, the depositing of IP
materials for overnight delivery shall be made on the same day as the deposit of
the $750,000 payment for overnight delivery under Section 2.1 of this Settlement
Agreement.

 

The parties acknowledge that ASI has previously furnished counsel for VI with
certain IP Information, and that additional copies of such materials need not be
provided in the manner described above.  Nonetheless, ASI and GWN agree to that
they shall ensure that VI is in receipt of all IP Information, whether
previously furnished or not.

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

13.       MEMORANDUM OF UNDERSTANDING

 

13.1.    Termination of Memorandum of Understanding. The MOU entered into by and
between VI and ASI dated October 14, 1999 is hereby terminated, and the parties
thereto are released of all of their rights and obligations thereunder. For the
avoidance of doubt, any survival provisions of the MOU are terminated and do not
survive.

 

14.       ASIVI OPERATING AGREEMENT

 

14.1.    Assignment of FSD IP to VI. ASIVI hereby transfers and assigns to VI
its entire right, title, and interest in the FSD IP.  Assignment of the Patent
Rights is provided for in Technology Assignment Agreement A and Technology
Assignment Agreement B, attached hereto as Exhibits 1 and 2, respectively. Such
assignments to VI shall include all rights to use and practice the FSD IP and to
make, use and sell Products.

 

14.2.    Modification to Allow Transfer of Interest. Section 7.1 of the ASIVI
Operating Agreement is deleted in its entirety, and in its place inserted the
following: “A Member may Transfer all of its Interest to another Member.”

 

14.3.    Transfer and Consent to Transfer of Interest of Managing Member. ASI
hereby transfers and assigns, and VI hereby consents to the transfer and
assignment by ASI, to VI its entire interest in ASIVI.

 

14.4.    Effect of Transfer of Interest. The transfer of ASI’s interest in ASIVI
to VI:

 

14.4.1.       will relieve ASI of all obligations and liabilities arising under
the Operating Agreement.

 

14.4.2.       will not entitle ASI to any redemption of its interest,
distribution, or payment in connection with its assignment other than as set
forth in this Settlement Agreement.

 

14.5.    Deletion of Sections. Sections 4.6, 5.4, 8.1(e), 8.1(f), 8.2(d)(iii),
11.4, 11.5, 11.6, and 11.7 are hereby deleted from the Operating Agreement in
their entirety.

 

14.6.    Initial Publication. The initial publication of a clinical study
resulting from Product development shall list GWN as the lead author.

 

14.7.    Retention of Rights; Abandonment of Supplemental FSD IP. To the extent
that any portion of the U.S. Provisional Patent Application filed on
September 8, 2002 set forth in Technology Assignment Agreement C, attached
hereto as Exhibit 3, discloses, claims, and/or relates to subject matter that is
outside the field of sexual function in men and women, all rights in and to such
subject matter shall be retained by ASI. Except with respect to that subject
matter retained by ASI pursuant to this Section 14.7, if any, ASI shall not
claim priority to any patent or patent application that is the subject of the
Patent Rights or the Supplemental FSD IP.

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

Following the Execution Date of this Settlement Agreement, VI agrees to [***]

 

14.8.    Covenants Not to Sue.

 

14.8.1.       VI Covenant Not to Sue. VI shall not make, or threaten to make,
any claim against ASI or GWN alleging infringement of any Valid Claim based on
the conduct by ASI or GWN of (i) basic research and testing within the Field of
Use for non-commercial purposes, (ii) direct patient care by GWN, or
(iii) activities outside the Field of Use. The covenant set forth in this
Section 14.8.1 shall not extend to activities within the Field of Use related to
research, testing and development of products for commercial purposes, and shall
not be construed as a grant of any rights to ASI or GWN under any
Investigational New Drug application of ASIVI or VI, or under any other patent
or other intellectual property owned or controlled by VI, including without
limitation the patents and patent applications encompassed by the Patent Rights.
The performance by ASI or GWN of any activities under the covenant set forth in
this Section 14.8.1 shall not result in any liability of ASIVI or VI, and ASI
and GWN agree to indemnify ASIVI and VI to the extent of any such liability. The
covenant granted herein is independent of the option and conditional license
grant set forth in that certain Manufacture and Supply Agreement between
VIVUS, Inc. and AndroSolutions, Inc. dated February 29, 2000. Notwithstanding
Section 16.3 below, the covenant set forth in this Section 14.8.1 is personal to
ASI and GWN and may not be assigned or otherwise transferred.

 

14.8.2.       ASI, GWN Covenant Not to Sue and Statement of Non-Liability. ASI
and GWN shall not make, or threaten to make, any claim against VI, its
Affiliates or Licensees alleging infringement based upon VI’s, its Affiliates’
or its Licensees’ making, having made, importing, having imported, exporting,
having exported, distributing, having distributed, selling, having sold, using,
or offering for sale products within the Field of Use. ASI and GWN further agree
that VI, its Affiliates or Licensees cannot be held liable for infringement of a
right purportedly originating from ASI or GWN relating to the Field of Use. The
parties acknowledge and agree that the covenant not to sue and statement of
non-liability set forth in this Section 14.8.2 is intended to and shall bind all
present and future successors, heirs, assigns, and licensees of GWN or ASI who
come to acquire any rights from GWN or ASI relating to products within the Field
of Use, and ASI and GWN shall provide any such third parties with notice of the
covenant not to sue and the statement of non-liability.

 

ASI and GWN further covenant that they shall, within ten (10) days of the
Effective Date for any existing patents or patent applications, or concurrently
with the filing of any patent application after the Effective Date, record with
the U.S. Patent and Trademark Office, or other appropriate government entity in
the case of international patents, a short form of the covenant contained in
this Section 14.8.2,

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------

 

in the form attached hereto as Exhibit 4, in connection with any patent or
patent application within the Field of Use.

 

The covenant set forth in this Section 14.8.2 shall not extend to activities by
VI, its Affiliates, or its Licensees (i) for products not within the Field of
Use, or (ii) involving the use of a Novel Chemical Entity in a product. In
addition, other than the covenant set forth in this Section 14.8.2, this
Section 14.8.2 shall not be construed as a grant of any other rights to VI, its
Affiliates, or its Licensees under any intellectual property owned or controlled
by ASI or GWN. The performance by VI, its Affiliates, and its Licensees of any
activities under the covenant set forth in this Section 14.8.2 shall not result
in any liability of ASI or GWN, and VI agrees to indemnify ASI and GWN to the
extent of any such liability.

 

14.9.    ASIVI Dissolution. Subsequent dissolution of ASIVI, for whatever
reason, shall have no effect on this Settlement Agreement whatsoever.

 

15.       MANUFACTURE AND SUPPLY AGREEMENT

 

15.1.     Modification of Definitions. The following terms in the Manufacture
and Supply Agreement shall have the same meaning and definition as set forth in
this Settlement Agreement, notwithstanding the definitions provided in the
Manufacture and Supply Agreement: “FSD IP,” “Product,” and Valid Claim.” 15.1.1.
FSD IP. All references to or use of the term “ASIVI Technology” in the
Manufacture and Supply Agreement are deleted, and in their place inserted the
term “FSD IP.”

 

15.2.     Deletion of Sections. The following Sections are deleted in their
entirety from the Manufacture and Supply Agreement: 1.3, 1.7, 1.7.1, 1.7.2, 1.8,
1.10, and 9.

 

15.3.     Independent Accountant. Section 4.1 of the Manufacturing and Supply
Agreement is modified by adding the following text at the end of the section:
“Any accountant chosen or designated under this Section 4.1 shall be limited to
a “Big 5” or national accounting firm.”

 

15.4.     Payments Cumulative. Section 4.3 of the Manufacture and Supply
Agreement is modified as follows: all text in Section 4.3 after the word
“certain” is deleted, and in its place inserted the following: “Settlement
Agreement executed in July 2001.”

 

15.5.     Termination. Section 8.1 of the Manufacture and Supply Agreement is
modified as follows: the reference to “License Agreement” is deleted, and in its
place inserted the following: “Settlement Agreement executed in July 2001.”

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

15.6.     Assignment. Section 10.5 is deleted in its entirety, and in its place
inserted the following: “Neither party may assign this Supply Agreement or any
of its rights or obligations hereunder except with the written consent of the
other party.”

 

15.7.     VI Best Efforts. Section 3.1 of the Manufacturing and Supply Agreement
is modified by adding the following text at the end of the section: “To the
extent practicable, VI agrees to use its best efforts to cause each of its
Licensees, if any, to: (i) purchase its requirements for Product from VI, or
(ii) purchase the Applicable Percentage of such Licensee’s requirements of
Product directly from ASI.

 

15.8.     Confidentiality. Article 5 of the Manufacture and Supply Agreement is
deleted in its entirety, and in its place inserted the following: “The
definition of Confidential Information under Section 1.3 of the Settlement
Agreement and the parties’ rights and obligations in connection therewith under
Article 4 of the Settlement Agreement are incorporated by reference herein.”

 

15.9.     VI Disclosure of Manufacturing Specifications, Good Faith Cooperation.
In order for ASI to evaluate and consider the exercise of its option under
Section 2.1 of the Manufacture and Supply Agreement, VI shall provide to ASI
written notice of its intention to submit an NDA for a Product within nine
(9) months of such submission. Upon such notice from VI, ASI shall, within 30
days, provide VI with written notice that ASI desires to evaluate its
manufacturing option, that ASI possesses the financial wherewithal and capacity
to exercise such option, and that it possesses a good faith and reasonable
expectation that it is able to exercise such option, furnishing VI with
contemporaneous evidence reasonably sufficient to support ASI’s representations
as to financial wherewithal, capacity and expectations.  Upon such notice from
ASI, VI shall, within twenty (20) days, disclose the following information
relating to the Product that VI reasonably believes will be included in such
submission: (i) specifications and test methods for the excipients, active
ingredient, drug product, and container closure system; (ii) formulation and
master batch records; and (iii) manufacturing equipment list and specifications.
The parties acknowledge and agree that the aforementioned information may be
modified at any time and is subject to FDA approval. VI agrees to notify ASI of
any such modifications and shall update or supplement the disclosures required
under this Section 15.9 accordingly. VI further agrees to cooperate in good
faith and, at ASI’s reasonable request, to provide such additional information
necessary and proper for ASI to obtain the full benefit of its option under
Section 2.1 of the Manufacture and Supply Agreement.

 

15.10.   Notices. Section 10.3 of the Manufacture and Supply Agreement is
deleted in its entirely, and in its place inserted the following: “Any notice
required or permitted by this Manufacture and Supply Agreement shall be in
writing and shall be sent by hand delivery, by prepaid registered or certified
mail, return receipt requested, or by facsimile transmission, addressed to the
other party at the address shown in Section 16.4 of the Settlement Agreement or
at such other address for which such party gives notice

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

hereunder. Such notice shall be deemed to have been given upon delivery, if sent
by hand delivery, three (3) days after deposit in the mail, or upon transmission
by facsimile.”

 

16.       MISCELLANEOUS

 

16.1.     Governing Law. This Settlement Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without
reference to its conflicts of laws provisions.

 

16.2.     Independent Contractors. The relationship of the parties hereto is
that of independent contractors. The parties hereto are not deemed to be agents,
partners or joint ventures of the other for any purpose as a result of this
Settlement Agreement or the transactions contemplated thereby. Neither party
shall have the power to obligate or bind the other party in any manner
whatsoever.

 

16.3.     Assignment. The parties agree that their rights and obligations under
this Settlement Agreement shall not be delegated, transferred or assigned to a
third party without the prior written consent of the other party hereto;
provided that either party may assign all of its rights and obligations under
this Settlement Agreement, without the other party’s consent (a) to its
Affiliates, and (b) to an entity that acquires all or substantially all of the
business or assets of the assigning party to which this Settlement Agreement
pertains, whether by merger, reorganization, acquisition, sale or otherwise;
which Affiliate or acquiring entity (y) agrees in a writing provided to the
non-assigning party prior to any assignment, to assume all of the obligations of
the assigning party hereunder, and (z) has provided to the non-assigning party
evidence reasonably satisfactory to the non-assigning party of its ability to
perform all such obligations in a timely manner. This Settlement Agreement shall
be binding upon and inure to the benefit of the parties and their successors and
permitted assigns.

 

16.4.     Notices. Any notice required or permitted by this Settlement Agreement
shall be in writing and shall be sent by hand delivery, by prepaid registered or
certified mail, return receipt requested, or by facsimile transmission,
addressed to the other party at the address shown below or at such other address
for which such party gives notice hereunder. Such notice shall be deemed to have
been given upon delivery, if sent by hand delivery, three (3) days after deposit
in the mail, or upon transmission by facsimile.

 

To ASIVI:

 

ASIVI, LLC

1172 Castro Street

Mountain View, California 94040

Attention: Legal Affairs

Facsimile: (650) 934-5389

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

With a copy to:

 

Wilson Sonsini

Goodrich & Rosati, PC

650 Page Mill Road

Palo Alto, CA 94304

Attention: Mark Casper, Esq.

Facsimile: (650) 496-4082

 

To VIVUS:

 

VIVUS, Inc.

1172 Castro Street

Mountain View, CA 94040

Attention: Legal Affairs

Facsimile: (650) 934-5389

 

With a copy to:

 

Wilson Sonsini

Goodrich & Rosati, PC

650 Page Mill Road

Palo Alto, CA 94304

Attention: Mark Casper, Esq.

Facsimile: (650) 496-4082

 

To ASI: AndroSolutions, Inc.

200 Fort Sanders West Blvd., Suite 309

Knoxville, TN 37922

Attention: Gary W. Neal, M.D., President

Facsimile: (865) 531-6550

 

With a copy to:

 

Zoltick Technology Law Group, PLLC

Loudoun Tech Center

21515 Ridgetop Circle, Suite 200

Sterling, VA 20166

Attention: Martin M. Zoltick, Esq.

Facsimile: (571) 434-7264

 

To GWN: AndroSolutions, Inc.

200 Fort Sanders West Blvd., Suite 309

Knoxville, TN 37922

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

Attention: Gary W. Neal, M.D., President

Facsimile: (865) 531-6550

 

With a copy to:

 

Zoltick Technology Law Group, PLLC

Loudoun Tech Center

21515 Ridgetop Circle, Suite 200

Sterling, VA 20166

Attention: Martin M. Zoltick, Esq.

Facsimile: (571) 434-7264

 

16.5.     Force Majeure. Neither party shall lose any rights hereunder or be
liable to the other party for damages or losses (except for payment obligations)
on account of failure of performance if such failure is occasioned by war,
strike, fire, Act of God, earthquake, flood, lockout, embargo, governmental acts
or orders or restrictions, failure of suppliers, or any other reason where
failure to perform is beyond the reasonable control and not caused by the
negligence, intentional conduct or misconduct of the nonperforming party and
such party has exerted all reasonable efforts to avoid or remedy such force
majeure; provided, however, that in no event shall a party be required to settle
any labor dispute or disturbance.

 

16.6.     Advice of Counsel. VI, ASIVI, ASI, and GWN have each consulted counsel
of their choice regarding this Settlement Agreement, and each acknowledges and
agrees that this Settlement Agreement shall not be deemed to have been drafted
by one party or another and will be construed accordingly.

 

16.7.     Compliance with Laws. Each party shall furnish to the other party any
information requested or required by that party during the term of this
Settlement Agreement or any extensions hereof to enable that party to comply
with the requirements of any U.S. or foreign, state and/or government agency.

 

16.8.     Severability; Waiver. If any provision(s) of this Settlement Agreement
are determined to be invalid or unenforceable by a court of competent
jurisdiction, the remainder of the Settlement Agreement shall remain in full
force and effect without said provision.  The parties shall in good faith
negotiate a substitute clause for any provision declared invalid or
unenforceable, which shall most nearly approximate the intent of the parties in
entering this Settlement Agreement. The failure of a party to enforce any
provision of the Settlement Agreement shall not be construed to be a waiver of
the right of such party to thereafter enforce that provision or any other
provision or right.

 

16.9.     Entire Agreement; Modification. This Settlement Agreement sets forth
the entire agreement and understanding of the parties with respect to the
subject matter hereof, and supersedes all prior discussions, agreements and
writings in relation thereto,

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

except that the Operating Agreement, and the Manufacture and Supply Agreement,
as modified herein, remain in effect. This Settlement Agreement may not be
altered, amended or modified in any way except by a writing signed by both
parties.

 

16.10.   Counterparts. This Settlement Agreement may be executed in two
counterparts, each of which shall be deemed an original and which together shall
constitute one instrument.

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, ASIVI, VI, ASI, and GWN have caused this Settlement
Agreement to be executed by their respective duly authorized representatives as
of the date first written above.

 

 

ASIVI, LLC

 

 

 

 

 

 

 

 

By:

/s/ Gary W. Neal

 

 

AndroSolutions, Inc.

 

 

Managing Member

 

 

Gary W. Neal, M.D. President

 

 

Date: July 10, 2001

 

 

 

 

 

 

 

 

VIVUS, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Leland Wilson

 

 

Leland F. Wilson

 

 

President/Chief Executive Officer

 

 

Date: July 12, 2001

 

 

 

 

 

 

 

 

 

By:

/s/ Leland Wilson

 

 

VIVUS, Inc.

 

 

Managing Member

 

 

Leland F. Wilson

 

 

President/Chief Executive Office

 

 

Date: July 12, 2001

 

 

 

 

 

 

 

 

ANDROSOLUTIONS, INC.

 

 

 

 

 

/s/ Gary W. Neal

 

 

Gary W. Neal, M.D.

 

 

President

 

 

Date: July 10, 2001

 

 

 

 

 

GARY W. NEAL, M.D.

 

 

 

 

 

/s/ Gary W. Neal

 

 

Gary W. Neal, M.D.

 

 

Individually and on behalf of himself

 

 

Date: July 10, 2001

 

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

EXHIBIT 1

 

TECHNOLOGY ASSIGNMENT AGREEMENT A

ASSIGNMENT

 

ASIVI, LLC, a Delaware limited liability company, with offices at 1172 Castro
Street, Mountain View, CA 94040 (ASIVI), for good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, hereby assigns,
sells and transfers to VIVUS, Inc., a Delaware corporation having offices at
1172 Castro Street, Mountain View, CA 94040, and its successors, assigns and
legal representatives, all hereinafter referred to as the “Assignee”:

 

1.     its entire right, title and interest in and to any and all patents and
pending patent applications relating to, inter alia, the design, development,
manufacturing, and use of products containing a prostaglandin and/or other
vasodilator for the treatment of female sexual dysfunction, as specified on
Exhibit A attached hereto (the “FSD IP”);

 

2.     the full and complete right to file patent applications in the name of
the Assignee, its designee, or its designee’s election, on the aforesaid FSD IP,
in all countries of the world;

 

3.     the entire right, title and interest in and to any Letters Patent which
may issue thereon in the United States or in any country, and any renewals,
revivals, reissues, reexaminations and extensions thereof, and any patents of
confirmation, registration and importation of the same; and

 

4.     the entire right, title and interest in all Convention and Treaty Rights
of all kinds thereon, including without limitation all rights of priority in any
country of the world, in and to the above FSD IP.

 

ASIVI hereby authorizes and requests the competent authorities to grant and to
issue any and all such Letters Patent in the United States and throughout the
world to Assignee of the entire right, title and interest therein, as fully and
entirely as the same would have been held and enjoyed by ASIVI had this
assignment, sale and transfer not been made.

 

ASIVI further agrees at any time to execute and to deliver upon request of
Assignee such additional documents, if any, as are necessary or desirable to
secure patent protection on said FSD IP, throughout all countries of the world,
and otherwise to do the necessary acts to give full effect to and to perfect the
rights of Assignee under this Assignment, including the execution, delivery and
procurement of any and all further documents evidencing this assignment,
transfer and sale as may be necessary or desirable.

 

ASIVI hereby covenants that no assignment, sale, agreement or encumbrance has
been or will be made or entered into which would conflict with this assignment.

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

ASIVI further covenants that it will, upon request by Assignee, provide Assignee
promptly with all pertinent facts and documents relating to said FSD IP and said
Letters Patent and legal equivalents as may be known and accessible to ASIVI,
and will testify as to the same in any interference, litigation or proceeding
related thereto and will promptly execute and deliver to Assignee or its legal
representatives any and all papers, instruments or affidavits required to apply
for, obtain, maintain, issue and enforce said application, said FSD IP and said
Letters Patent and said equivalents thereof which may be necessary or desirable
to carry out the purposes thereof.

 

 

ASIVI, LLC

 

 

 

Date: July 12, 2001

By:

/s/ Leland Wilson

 

VIVUS, Inc.

 

Managing Member

 

Leland F. Wilson

 

President/Chief Executive Officer

 

 

 

 

 

Date: July 10, 2001

By:

/s/ Gary W. Neal

 

AndroSolutions, Inc.

 

Managing Member

 

Gary W. Neal, M.D.

 

President

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

DESCRIPTION OF PROPERTY CONTRIBUTED TO VIVUS, INC. BY ASIVI, LLC

 

[***]

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------

 

EXHIBIT 2

 

TECHNOLOGY ASSIGNMENT AGREEMENT B

 

ASSIGNMENT

 

ASIVI, LLC, a Delaware limited liability company, with offices at 1172 Castro
Street, Mountain View, CA 94040 (ASIVI), for good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, hereby assigns,
sells and transfers to VIVUS, Inc., a Delaware corporation having offices at
1172 Castro Street, Mountain View, CA 94040, and its successors, assigns and
legal representatives, all hereinafter referred to as the “Assignee”: 1. its
entire right, title and interest in and to any and all patents and pending
patent applications relating to, inter alia, the design, development,
manufacturing, and use of products containing a prostaglandin and/or other
vasodilator for the treatment of female sexual dysfunction, as specified on
Exhibit A attached hereto (the “FSD IP”); 2. the full and complete right to file
patent applications in the name of the Assignee, its designee, or its designee’s
election, on the aforesaid FSD IP, in all countries of the world; 3. the entire
right, title and interest in and to any Letters Patent which may issue thereon
in the United States or in any country, and any renewals, revivals, reissues,
reexaminations and extensions thereof, and any patents of confirmation,
registration and importation of the same; and 4. the entire right, title and
interest in all Convention and Treaty Rights of all kinds thereon, including
without limitation all rights of priority in any country of the world, in and to
the above FSD IP.

 

ASIVI hereby authorizes and requests the competent authorities to grant and to
issue any and all such Letters Patent in the United States and throughout the
world to Assignee of the entire right, title and interest therein, as fully and
entirely as the same would have been held and enjoyed by ASIVI had this
assignment, sale and transfer not been made.

 

ASIVI further agrees at any time to execute and to deliver upon request of
Assignee such additional documents, if any, as are necessary or desirable to
secure patent protection on said FSD IP, throughout all countries of the world,
and otherwise to do the necessary acts to give full effect to and to perfect the
rights of Assignee under this Assignment, including the execution, delivery and
procurement of any and all further documents evidencing this assignment,
transfer and sale as may be necessary or desirable.

 

ASIVI hereby covenants that no assignment, sale, agreement or encumbrance has
been or will be made or entered into which would conflict with this assignment.

 

ASIVI further covenants that it will, upon request by Assignee, provide Assignee
promptly with all pertinent facts and documents relating to said FSD IP and said
Letters Patent and legal equivalents as may be known and accessible to ASIVI,
and will testify as to the same in any interference, litigation or proceeding
related thereto and will promptly execute and deliver to Assignee or its legal
representatives any and all papers, instruments or affidavits required to apply
for, obtain, maintain, issue and enforce said application, said FSD IP and said
Letters

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

Patent and said equivalents thereof which may be necessary or desirable to carry
out the purposes thereof.

 

 

 

ASIVI, LLC

 

 

 

Date: July 12, 2001

By:

/s/ Leland Wilson

 

VIVUS, Inc.

 

Managing Member

 

Leland F. Wilson

 

President/Chief Executive Officer

 

 

 

 

 

Date: July 10, 2001

By:

/s/ Gary W. Neal

 

AndroSolutions, Inc.

 

Managing Member

 

Gary W. Neal, M.D.

 

President

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

DESCRIPTION OF PROPERTY CONTRIBUTED TO VIVUS, INC. BY ASIVI, LLC

 

[***]

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

EXHIBIT 3

 

TECHNOLOGY ASSIGNMENT AGREEMENT C ASSIGNMENT

 

AndroSolutions, Inc., a Tennessee corporation with a principal place of business
at Suite 309, 200 Fort Sanders West Blvd., Knoxville, TN 37922 (collectively
with its Affiliates, “ASI”), for good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, hereby assigns, sells and
transfers to VIVUS, Inc., a Delaware corporation having offices at 1172 Castro
Street, Mountain View, CA 94040, and its successors, assigns and legal
representatives, all hereinafter referred to as the “Assignee”: 1. its entire
right, title and interest in and to any and all patents and pending patent
applications relating to, inter alia, the treatment of female sexual
dysfunction, as specified on Exhibit A --------- attached hereto (the “
Supplemental FSD IP”); 2. the full and complete right to file patent
applications in the name of the Assignee, its designee, or its designee’s
election, on the aforesaid SUPPLEMENTAL FSD IP, in all countries of the world;
3. the entire right, title and interest in and to any Letters Patent which may
issue thereon in the United States or in any country, and any renewals,
revivals, reissues, reexaminations and extensions thereof, and any patents of
confirmation, registration and importation of the same; and 4. the entire right,
title and interest in all Convention and Treaty Rights of all kinds thereon,
including without limitation all rights of priority in any country of the world,
in and to the above SUPPLEMENTAL FSD IP.

 

ASI hereby authorizes and requests the competent authorities to grant and to
issue any and all such Letters Patent in the United States and throughout the
world to Assignee of the entire right, title and interest therein, as fully and
entirely as the same would have been held and enjoyed by ASI had this
assignment, sale and transfer not been made.

 

ASI further agrees at any time to execute and to deliver upon request of
Assignee such additional documents, if any, as are necessary or desirable to
secure patent protection on said SUPPLEMENTAL FSD IP, throughout all countries
of the world, and otherwise to do the necessary acts to give full effect to and
to perfect the rights of Assignee under this Assignment, including the
execution, delivery and procurement of any and all further documents evidencing
this assignment, transfer and sale as may be necessary or desirable.

 

ASI hereby covenants that no assignment, sale, agreement or encumbrance has been
or will be made or entered into which would conflict with this assignment.

 

ASI further covenants that it will, upon request by Assignee, provide Assignee
promptly with all pertinent facts and documents relating to said SUPPLEMENTAL
FSD IP and said Letters Patent and legal equivalents as may be known and
accessible to ASI, and will testify as to the same in any interference,
litigation or proceeding related thereto and will promptly execute and deliver
to Assignee or its legal representatives any and all papers, instruments or
affidavits required to apply for, obtain, maintain, issue and enforce said
application, said SUPPLEMENTAL FSD IP and said Letters Patent and said
equivalents thereof which may be necessary or desirable to carry out the
purposes thereof.

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

 

ANDROSOLUTIONS, INC.

 

 

 

 

 

Date: July 10, 2001

By:

/s/ Gary W. Neal

 

Gary W. Neal, M.D.

 

President

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

DESCRIPTION OF PROPERTY CONTRIBUTED TO VIVUS, INC.

 

BY ANDROSOLUTIONS, INC.

 

[***]

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

EXHIBIT 4

 

SHORT FORM PROVIDING NOTICE OF COVENANT NOT TO SUE

AND STATEMENT OF NON-LIABILITY

 

“All subject matter claimed within this patent or patent application is subject
to the following covenant not to sue and statement of non-liability:

 

THE HOLDER OF ANY RIGHTS UNDER THIS PATENT OR PATENT APPLICATION SHALL NOT MAKE,
OR THREATEN TO MAKE, ANY CLAIM AGAINST VIVUS, INC. (“VI”), ITS AFFILIATES OR
LICENSEES ALLEGING INFRINGEMENT BASED UPON VI’S, ITS AFFILIATES’ OR ITS
LICENSEES’ MAKING, HAVING MADE, IMPORTING, HAVING IMPORTED, EXPORTING, HAVING
EXPORTED, DISTRIBUTING, HAVING DISTRIBUTED, SELLING, HAVING SOLD, USING, OR
OFFERING FOR SALE PRODUCTS RELATING TO THE DIAGNOSIS, PROPHYLAXIS, AND/OR
TREATMENT OF FEMALE SEXUAL DYSFUNCTION, INCLUDING WITHOUT LIMITATION ENHANCING
FEMALE SEXUAL DESIRE AND RESPONSIVENESS, AND PREVENTING, TREATING AND/OR
MANAGING FEMALE SEXUAL AROUSAL DISORDER, ORGASMIC DISORDER, AND PAIN DISORDER.

 

FURTHER, VI, ITS AFFILIATES OR LICENSEES CANNOT BE HELD LIABLE FOR INFRINGEMENT
OF ANY RIGHTS UNDER THIS PATENT OR PATENT APPLICATION RELATING TO THE DIAGNOSIS,
PROPHYLAXIS, AND/OR TREATMENT OF FEMALE SEXUAL DYSFUNCTION, INCLUDING WITHOUT
LIMITATION ENHANCING FEMALE SEXUAL DESIRE AND RESPONSIVENESS, AND PREVENTING,
TREATING AND/OR MANAGING FEMALE SEXUAL AROUSAL DISORDER, ORGASMIC DISORDER, AND
PAIN DISORDER.

 

THIS COVENANT NOT TO SUE AND STATEMENT OF NON-LIABILITY IS INTENDED TO AND SHALL
BIND ALL PRESENT AND FUTURE SUCCESSORS, HEIRS, ASSIGNS, AND LICENSEES OF ANY
RIGHTS UNDER THIS PATENT OR PATENT APPLICATION RELATING TO PRODUCTS FOR THE
DIAGNOSIS, PROPHYLAXIS, AND/OR TREATMENT OF FEMALE SEXUAL DYSFUNCTION, INCLUDING
WITHOUT LIMITATION ENHANCING FEMALE SEXUAL DESIRE AND RESPONSIVENESS, AND
PREVENTING, TREATING AND/OR MANAGING FEMALE SEXUAL AROUSAL DISORDER, ORGASMIC
DISORDER, AND PAIN DISORDER.

 

A HOLDER OF ANY RIGHTS UNDER THIS PATENT OR PATENT APPLICATION MUST PROVIDE
NOTICE OF THE ABOVE-STATED COVENANTS AND STATEMENT OF NON-LIABILITY TO ANY THIRD
PARTY ACQUIRING RIGHTS UNDER THIS PATENT OR PATENT APPLICATION.”

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------
